Citation Nr: 1612905	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle strain, as secondary to service-connected right foot plantar wart/callus.

2.  Entitlement to service connection for degenerative joint disease with meniscal tear of the right knee, as secondary to service-connected right foot plantar wart/callus.

3.  Entitlement to service connection for right hip strain, as secondary to service-connected right foot plantar wart/callus.

4.  Entitlement to service connection for facet arthrosis at L5-S1 of the lumbar spine, as secondary to service-connected right foot plantar wart/callus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  A notice of disagreement was received in July 2008, a statement of the case was issued in September 2009 and a VA Form 9 was received in November 2009.  The matter is now handled by the RO in New Orleans, Louisiana.    

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by a Veterans Law Judge no longer employed by the Board.  A transcript is associated with the claims file.

In a September 2011 decision, the Board reopened the claims and remanded them to the RO for additional development. 

The Veteran was offered the opportunity to have an additional hearing; in May 2014, the claims were remanded by the Board to schedule the Veteran for an additional hearing.  The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2015, the Board remanded these claims to obtain any updated treatment records and to afford the Veteran VA examinations for his claimed disorders.  Additional treatment records were associated with the claims file, and the Veteran was afforded VA examinations in December 2015.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

As discussed in the November 2015 Remand, the Board notes that during the September 2015 hearing, the Veterans Law Judge accepted jurisdiction and heard testimony regarding of the issue of entitlement to a compensable rating for plantar wart/callus of the right foot, "pending the filing of a substantive appeal" at the RO.  See September 2015 BVA Hearing Transcript, pages 2-3.  Subsequently, there was no substantive appeal filed.  Accordingly, that claim is not in appellate status before the Board and will not be addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's right ankle strain is not proximately due to or aggravated by his service-connected right foot plantar wart/callus.

2.  The Veteran's degenerative joint disease with meniscal tear of the right knee is not proximately due to or aggravated by his service-connected right foot plantar wart/callus.

3.  The Veteran's right hip strain is not proximately due to or aggravated by his service-connected right foot plantar wart/callus.

4.  The Veteran's facet arthrosis at L5-S1 of the lumbar spine is not proximately due to or aggravated by his service-connected right foot plantar wart/callus.

CONCLUSIONS OF LAW

1.  Service connection for a right ankle strain, as secondary to right foot plantar wart/callus, is not established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2015).

2.  Service connection for degenerative joint disease with meniscal tear of the right knee, as secondary to right foot plantar wart/callus, is not established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2015).

3.  Service connection for a right hip strain, as secondary to right foot plantar wart/callus, is not established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2015).

4.  Service connection for facet arthrosis at L5-S1 of the lumbar spine, as secondary to right foot plantar wart/callus, is not established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2005 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  An additional letter was sent in June 2006.  This letter also provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file, as are post-service treatment records, and VA examinations.  Virtual VA and VBMS records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims file. 

Regarding the Veteran's hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence, in the form of treatment records, which had not yet been provided.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a right ankle strain, degenerative joint disease with meniscal tear of the right knee, a right hip strain, and facet arthrosis at L5-S1 of the lumbar spine, as secondary to service-connected right foot plantar wart/callus.  

The Veteran has asserted that his service-connected right foot plantar wart/ callus causes him to have an altered gait, resulting in his right ankle, right knee, right hip and lumbar spine disorders.  

As the Veteran's theory of entitlement is limited to secondary service connection, and the record does not otherwise suggest that direct service connection should be considered, the Board's consideration is of entitlement to secondary service connection only.

Importantly, the Board notes that the Veteran is service connected for plantar wart/callus of the right foot.  See September 2012 rating decision.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Facts

1.  Right Ankle

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with a right ankle strain.  The Veteran stated he did not have an injury to the right ankle in the military, but that it started hurting about three years after discharge, which would be approximately 1986.  The Veteran reported swelling in the right ankle, but he also had a history of hypertension and could not recall if the swelling was bilateral.  The examiner noted that private treatment records did not document any chronic or acute ankle condition.  X-rays revealed an unremarkable appearance of the right ankle and a posterior calcaneal spur.  After examination, the examiner opined that it was not at least as likely as not that the Veteran's right ankle strain was caused by or aggravated by his plantar wart/callus.  The examiner explained medical literature does not indicate that a plantar wart/callus causes or results in an ankle disorder and an ankle disorder not considered a complication of a foot callus.  

A May 2013 private treatment record documents the Veteran had an antalgic limp during gait examination.  

In a letter dated September 2015, the Veteran's private physician, Dr. B., opined that the Veteran's right foot was causing pain in his ankle.  Additionally, a VA physician, Dr. O., stated in a September 2015 statement that the Veteran has a plantar wart, and as per the Veteran's information, this caused radiating pain up the leg.

The Veteran was afforded a VA examination in December 2015.  X-rays of the ankle revealed no acute bony abnormalities and no significant degenerative changes.  There were calcaneal enthesophytes at the Achilles tendon insertion sites.  After examination, the examiner opined that the Veteran's right ankle disorder is less likely than not proximately due to or the result of his service-connected right foot disability.  The examiner indicated that the majority of current medical literature suggests painful calluses can cause an antalgic gait, and the Veteran does complain of right ankle pain, secondary to an antalgic gait.  However, the Veteran's current findings were more consistent with advancing age.  The examiner noted that age related changes were confirmed by the bilateral nature of the disease condition; therefore, the right ankle disorder is less likely than not due to an antalgic gait.

2.  Right Knee 

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with a meniscal tear, recurrent, of the right knee.  The Veteran stated his right knee pain developed approximately four years after service.  Private records indicated the Veteran underwent an arthroscopy of the right knee in June 2009.  X-rays demonstrated minor degenerative joint disease of the right knee.  After examination, the examiner opined that it is not at least as likely as not that the Veteran's right knee disorder was caused by or aggravated by his plantar wart/callus.  The examiner explained that medical literature does not document that a meniscal tear of the knee is caused by a foot callus and does not indicate that a plantar wart/callus aggravates a knee disorder.

A May 2013 private treatment record documents the Veteran had an antalgic limp during gait examination.  A June 2013 VA treatment note reported that the Veteran complained of right knee pain caused by a service foot injury.

In a letter dated September 2015, the Veteran's private physician, Dr. B., opined that the Veteran's right foot was causing pain with his knee.  Additionally, a VA physician, Dr. O., stated in a September 2015 statement that the Veteran has a plantar wart, and as per the Veteran's information, this causes radiating pain up the leg.

The Veteran was afforded a VA examination in December 2015.  X-rays revealed osteoarthritis.  After examination, the examiner opined that the Veteran's right knee disorder was less likely than not proximately due to or the result of his service-connected right foot disability.  The examiner stated that the Veteran's knee disorder was not consistent with an antalgic gait secondary to right foot calluses, because x-ray findings of osteoarthritis were bilateral.  The examiner explained that the Veteran's current findings were more consistent with advancing age and age related changes were confirmed by the bilateral nature of the disease condition; therefore, the Veteran's right knee disorder is less likely than not due to an antalgic gait.

3.  Right Hip

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with a right hip strain.  The Veteran stated his right hip pain developed approximately five to six years after service.  X-rays were negative.  After examination, the examiner opined that it is not at least as likely as not that the Veteran's right hip disorder was caused by or aggravated by his plantar wart/callus.  The examiner explained that medical literature does not document any cause/effect relationship between plantar warts/calluses and hip strains.  Also, the examiner stated that a plantar wart does not, according to literature, aggravate a hip strain.

A May 2013 private treatment record documents the Veteran had an antalgic limp during gait examination.  A June 2013 VA treatment note reported that the Veteran complained of right hip pain caused by a service foot injury.

In a letter dated September 2015, the Veteran's private physician, Dr. B., opined that the Veteran's right foot was causing pain with his hip.  Additionally, a VA physician, Dr. O., stated in a September 2015 statement that the Veteran has a plantar wart, and as per the Veteran's information, this causes radiating pain up the leg to the hip.

The Veteran was afforded a VA examination in December 2015.  X-rays revealed osteoarthritis, bilaterally.  After examination, the examiner opined that the Veteran's right hip disorder was less likely than not proximately due to or the result of his service-connected right foot disability.  The examiner noted that current x-ray findings revealed bilateral small degenerative changes consistent with aging in the absence or trauma; therefore, the evidence did not suggest a nexus linking the current hip disorder to painful calluses of the right foot.  The examiner opined that the Veteran's current right hip disorder was an aging phenomenon due to advancing age, and not aggravated beyond a natural progression.

4.  Lumbar Spine

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with facet arthrosis.  The Veteran stated his lumbar pain developed in approximately 1989.  X-rays were negative; however, the examiner noted that x-rays from February 2006 demonstrated facet arthropathy at L5-S1.  After examination, the examiner opined that it was not at least as likely as not that the Veteran's lumbar spine disorder was caused by or aggravated by his plantar wart/callus.  The examiner explained that plantar wart/calluses do not cause, aggravate or complicate back or spine disorders according to medical literature.

A May 2013 private treatment record documents the Veteran had an antalgic limp during gait examination.  A June 2013 VA treatment note reported that the Veteran complained of lower back pain caused by a service foot injury.

In a letter dated September 2015, the Veteran's private physician, Dr. B., opined that the Veteran's right foot was causing pain with his lower back spine.  Additionally, a VA physician, Dr. O., stated in a September 2015 statement that the Veteran has a plantar wart, and as per the Veteran's information, this causes radiating pain up the leg to the back.

The Veteran was afforded a VA examination in December 2015, at which time he was diagnosed with lumbar spondylosis.  The Veteran self-reported ongoing chronic back pain secondary to antalgic gait as a result of his service-connected calluses.  X-rays revealed degenerative vertebral body spurring at L4.  After examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not proximately due to or the result of his service-connected right foot disability.  The examiner stated that lumbar spondylosis was an aging phenomenon due to advancing age and the Veteran's current low back disorder was likely attributed to spondylosis.  It was noted that the Veteran's current examination and x-ray findings revealed limited range of motion due to degenerative changes of the lumbar spine, and did not suggest a nexus linking the current disorder to painful calluses of the foot.  The examiner opined that the Veteran's current lumbar spine disorder was consistent with advancing age and therefore less likely than not due to an antalgic gait, secondary to the right foot disability.

Analysis

Initially, the Board notes that the Veteran has current diagnoses of a right ankle strain, degenerative joint disease with meniscal tear of the right knee, right hip strain, and facet arthrosis of L5-S1 of the lumbar spine.  See October 2011 and December 2015 VA examinations.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

Unfortunately, the Board finds that element (2) under Allen, nexus, has not been satisfied.  

As noted, the Veteran submitted private medical opinions, dated September 2015.  Dr. B. opined that the Veteran's right foot was causing pain with the knee, ankles, hip and lower back spine.  Importantly, the Veteran testified during the September 2015 Board Hearing that only the VA treated him for his ankle, knee, hip, and back, and his private physician, Dr. B., only treated him for his foot disability.  See September 2015 BVA Hearing Transcript, pages 8-9.  Similarly, a VA physician, Dr. O., stated that the Veteran had a plantar wart, and as per the Veteran's information, it caused radiating pain up the leg to the hip and back.  Unfortunately, both of these opinions are not supported by rationale.  The Court has held that a medical opinion that contains only conclusions is to be accorded no weight.  Nieves-Rodriguez v. Peake, 22. Vet. App. 295 (2008).  

Although the October 2011 VA examiner did not discuss the Veteran's assertions that his altered gait caused his ankle, knee, hip and lumbar spine disorder, the examiner indicated that medical literature does not document any cause/effect relationship between plantar warts/calluses and ankle, knee, hip, or spine disorders.  

Furthermore, the December 2015 VA examiner discussed that although medical literature suggests painful calluses can cause an antalgic gait and the Veteran complains of an antalgic gait due to his right foot disability, the Veteran's current findings of the ankle, hip, lumbar spine and knee are consistent with advancing age and, therefore, more likely due to age related changes than to his antalgic gait.  

The Board finds the October 2011 and December 2015 VA examinations and opinions to be highly probative.  The opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  There are no probative medical opinions to the contrary, of record.  

The Veteran testified during the September 2015 Board Hearing that the June 2013 VA treatment note, discussed above, provided a positive nexus opinion for his claimed disorders.  See September 2015 BVA Hearing Transcript, pages 21-24.  However, the Board finds this treatment note is not a competent medical nexus, as it is simply the Veteran's statements regarding his symptoms recorded by the physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").

The Board has considered the Veteran's own statements regarding the nature and etiology of his claimed disorders, as well as statements from family and friends.  The Board acknowledges that they are competent to give evidence about what they witness; for example, the Veteran is competent to discuss his joint pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, however, the Board finds that the lay statements are outweighed by the post-service treatment records and the negative VA medical opinions cited above.  Further, the lay witnesses are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though they are competent to report symptoms, they are not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's right ankle, knee, hip or lumbar spine is the result of his service-connected right foot plantar wart/callus.  As such, the Board finds that element (2) under Allen, nexus, has not been satisfied.  In summary, although the Veteran has current diagnoses, there is no probative evidence of record indicating that his service-connected right foot disability caused or aggravated his claimed disorders.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a right ankle disorder, right knee disorder, right hip disorder and a lumbar spine disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


ORDER

Entitlement to service connection for a right ankle strain, as secondary to service-connected right foot plantar wart/callus, is denied.

Entitlement to service connection for degenerative joint disease with meniscal tear of the right knee, as secondary to service-connected right foot plantar wart/callus, is denied.

Entitlement to service connection for right hip strain, as secondary to service-connected right foot plantar wart/callus, is denied.

Entitlement to service connection for facet arthrosis at L5-S1 of the lumbar spine, as secondary to service-connected right foot plantar wart/callus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


